DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1, 12 and 30 is/are allowable because the Prior Art of record fails to show or render obvious : a state set comprising K data resource mapping parameter states; information for activating M data resource mapping parameter states among the K data resource mapping parameter states, wherein the activated data resource mapping parameter states are referred to as active data resource mapping states and 1≤M≤K; and information for selecting, from the M active data resource mapping states, L data resource mapping activated states for data resource mapping, wherein 1≤L≤M; and selecting, by the base station, N active data resource mapping states from the M active data resource mapping states in the data resource mapping information with a pre-defined rule, wherein the pre-defined rule comprises at least one of: an order of activation time of the data resource mapping parameter states; or an order of configuration of the data resource mapping parameter states in the state set, and wherein N≤M in combinations set forth in the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY MUI/Primary Examiner, Art Unit 2464